Citation Nr: 1012033	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins of the left lower extremity.

2.  Entitlement to a higher initial evaluation in excess of 
10 percent for the service-connected varicose veins of the 
right lower extremity.  

3.  Entitlement to a initial compensable evaluation for the 
service-connected bilateral pes planus claimed as foot pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 RO rating decision.  

As the claims for higher ratings involve requests for a 
higher initial rating following a grant of service 
connection, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West between initial 
rating claims and claims for increased ratings for 
disabilities already service-connected.  12 Vet. App. 119, 
126 (1999).  

Following the last RO adjudication in a March 2009 Statement 
of the Case (SOC), additional evidence was associated with 
the claims file.  

Upon review, however, remand of the service connection claim 
and the claim for a compensable evaluation for the service-
connected bilateral pes planus, to the RO for initial review 
of this evidence is not required.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

A remand is not required, because the new evidence consists 
of VA outpatient treatment records relating primarily to the 
Veteran's treatment for a respiratory disorder.  

Otherwise, the new evidence does not have a bearing on the 
claim because the new evidence shows complaints duplicative 
of the February 2010 testimony.  Accordingly, remand for RO 
review is not required.  See 38 C.F.R. § 20.1304(c);  
Disabled American Veterans, 327 F.3d at 1353-54.  

The issue of service connection for a disorder manifested by 
sleep apnea was denied by the RO in a November 2009 rating 
decision.  During his February 2010 Board hearing, the 
Veteran presented testimony on this claim.  He currently has 
until November 2010 to submit a written NOD.  Therefore, the 
Board must refer this matter to the RO for appropriate 
action.  

The issue of a higher initial evaluation for the service-
connected varicose veins of the right lower extremity is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated varicose veins of the left 
lower extremity are shown as likely as not to have had their 
onset during the Veteran's period of active service.  

3.  The service-connected bilateral pes planus (claimed as 
foot pain) currently is shown to be productive of a 
disability picture that more nearly approximates severe 
flatfeet with findings of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by varicose veins of the left lower 
extremity is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  

2.  The criteria for the assignment of an initial 30 percent 
evaluation, but not more, for the service-connected bilateral 
pes planus (claimed as foot pain) are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including 
Diagnostic Code 5276 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for varicose veins of the left lower extremity.  

With regard to his claim for a compensable initial evaluation 
for the service-connected bilateral pes planus, the RO sent 
the Veteran a letter in February 2008 advising him that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  

The February 2008 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Finally, the February 2008 letter advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

In light of the February 2008 letter, the Board finds that 
the Veteran has received notice of the elements required to 
support his claim for a compensable evaluation for the 
service-connected bilateral pes planus, and notice of what 
evidence, if any, will be obtained by the Veteran, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim for a 
compensable initial evaluation for the service-connected 
bilateral pes planus.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010) (clarifying that VA's duty to assist applies only 
to records relevant to a Veteran's present claim).

Second, the Veteran was afforded a VA examination in July 
2008 to evaluate the severity of his service-connected 
bilateral pes planus.  

The Board finds that the VA examination is adequate because, 
as shown below, it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the service-
connected pes planus in detail sufficient to allow the Board 
to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).   

The Board recognizes that the Veteran testified during his 
February 2010 hearing that his symptoms had gotten worse 
"over the years."  Also, his representative characterized 
the July 2008 VA examination as "so old."  

The Board, however, finds no reason to remand for further 
examination.  First, the July 2008 VA examination is less 
than two years old.  

More importantly, the Veteran indicated only that his 
symptoms were getting worse over time.  He did not indicate 
that there has been a material change in his service-
connected symptomatology since the July 2008 VA examination.  

Therefore, a new VA examination is not indicated.  See 38 
C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect).  

Finally, the duty to assist has been satisfied to the extent 
the Veteran was afforded a hearing before a Veterans Law 
Judge in which he presented oral argument in support of his 
claims.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


II.  Analysis

A.  Entitlement to Service Connection

The Veteran is claiming service connection for varicose veins 
of the left lower extremity.  

The Board notes, by way of reference, that the Veteran is 
presently service-connected for varicose veins of the right 
lower extremity.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a lay person is competent to report on that of which 
he or she has personal knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Here, the Board finds, in resolving all reasonable doubt in 
the Veteran's favor, that service connection for varicose 
veins of the left lower extremity is warranted on this 
record.  

A service treatment record (STR) contains a March 1976 
treatment note showing a diagnosis of varicose veins of the 
right lower leg.  

The STR contains no complaint, finding, or diagnosis 
referable to varicose veins of the left lower extremity.  In 
fact, the Veteran underwent a Medical Board proceeding in May 
1976, which did not reveal varicose veins of the left lower 
extremity.  

The clinical evaluation of the lower extremities during the 
May 1976 discharge examination was "normal," but he 
indicated that he had had "[c]ramps in [his] legs.  

Following his discharge, the Veteran attempted to reenlist.  
During a physical examination in June 1978, a clinical 
evaluation of the lower extremities was "normal."  

The Veteran denied having complaints relating to the lower 
extremities (except for foot trouble), but hand wrote that he 
had been hospitalized for a "rabie" on his left leg in 
1977.  The reviewing physician noted a "small cyst left 
leg."  

The examination report revealed that the Veteran was 
initially found to be medically qualified for enlistment.  
This determination was subsequently changed to 
"disqualified."  

Although the STR shows no indication of varicose veins of the 
left lower extremity, the Veteran testified during his recent 
hearing that he had varicose veins in both legs during 
service.  

The Board finds that the Veteran's assertions are credible.  
He is also competent to report the symptoms of his varicose 
veins of the left lower extremity, which are observable by a 
layperson.  See Espiritu, 2 Vet. App. at 494; Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the Board finds that notation of cramping of the 
legs at the time of the service examination in May 1976 tends 
to support these lay assertions.  Significantly, the service 
examination in May 1976 as well as the later one in June 1978 
noted that the lower extremities were normal without noting 
the presence of varicose veins of the right lower extremity.  

The Board also finds it to be significant that the Veteran 
reported having had certain left leg manifestations in 1977 
during the service examination performed in June 1978.  

The Veteran also wrote in a September 2008 statement that his 
symptoms continued to worsen after his discharge.  Therefore, 
the record contains competent and credible evidence of in-
service and continuous post-service symptoms.  The record 
also demonstrates a present disability.  See Davidson, 581 
F.3d at 1316.  

In particular, the post-service medical evidence includes 
private (non-VA) treatment records from January 2001 to 
September 2001 showing complaints and diagnosis of "severe" 
varicose veins.  The Veteran was recommended for surgical 
correction (vein stripping).  

The VA treatment records, including most recently in July 
2009, also show diagnosis and treatment for complaints of 
varicose veins of both lower extremities.  

In summary, the evidence consists of competent and credible 
assertions that the Veteran had in-service and continuous 
post-service symptoms due to varicose veins involving both 
legs.  

Given these statements and the findings recorded during 
service, the Board finds that the evidence to be in relative 
equipoise in showing that the current varicose veins of the 
left lower extremity are manifestations of a disease process 
involving both legs that as likely as not had its clinical 
onset during the Veteran's active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for varicose veins of the left 
lower extremity is warranted.  


B.  Entitlement to a Higher Initial Rating

The Veteran is also seeking a compensable rating for the 
service-connected bilateral pes planus.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection of the bilateral pes planus in 
November 2007.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Evaluations of pes planus are assigned under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (flatfoot, 
acquired).  

The schedular criteria are as follows.

A 10 percent evaluation is assigned for moderate flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent evaluation is warranted for 
bilateral severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

A 30 percent evaluation is warranted where the condition is 
unilateral, or 50 percent evaluation is warranted for 
bilateral pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Here, the evidence demonstrating the severity of the service-
connected bilateral pes planus since the award of service 
connection in November 2007, includes a February 2008 private 
consultation note showing that the Veteran, in pertinent 
part, denied having any edema.  

By way of reference, however, the Board also observes that an 
October 2007 VA primary care treatment note shows complaints 
of plantar left foot pain for several months, particularly 
bothersome in the morning.  The pain abated throughout the 
day.  An examination revealed a tender plantar heel with 
discomfort on passive dorsiflexion and plantar flexion 
against resistance.  The assessment was that of plantar 
fasciitis.  

The next pertinent evidence consists of a May 2008 VA 
treatment note showing that the Veteran complained of 
persistent left heel pain and anterior ankle pain causing an 
altered gait.  The assessment was that of plantar fasciitis.  

In connection with his present claim, the Veteran underwent a 
VA foot examination in July 2008.  The examiner did not have 
the claims file for review, but noted the pertinent in-
service and post-service history as provided by the Veteran.  

The examiner further noted the current complaints of 
bilateral foot pain continuously at all times, every day, but 
worse with ambulation.  The left foot was slightly worse than 
the right.  He rated the severity of the pain as 7 out of 10 
and associated with significant stiffness.  He also had 
occasional swelling.  Prolonged standing aggravated the 
severity of his symptoms, but weather did not affect him.  
For treatment, the Veteran used orthotic shoe inserts and 
took Motrin as needed.  He had not have surgery, injections, 
or therapy on either foot.  

With regard to his functional impairment, the Veteran 
described having significant pain at work.  He could do his 
job normally.  His symptoms did not impact his activities of 
daily living (ADLs), and he denied flare-ups.  

On examination, the VA examiner found no corns, calluses, or 
edema.  The Veteran had a "severe" loss of foot arch while 
sitting and standing.  He also had bilateral bunions with a 
hallux valgus to 15 degrees.  The left tarsal tunnel region 
was tender to palpation radiating down the medial aspect of 
the foot.  He also had an antalgic gait secondary to the foot 
pain.  The Achilles tendon was not painful to manipulation 
and had normal alignment.  There was no painful motion, 
restricted motion, weakness or instability.  An X-ray study 
showed bilateral calcaneal spurring, but was otherwise 
normal.  

Based on the results of the examination, the VA examiner 
diagnosed "severe" bilateral pes planus, bilateral hallux 
valgus, bilateral first metatarsophalangeal bunions, left 
tarsal tunnel syndrome and bilateral calcaneal spurs.  

Following the July 2008 VA examination, the next pertinent 
evidence consists of a September 2008 VA telephone note 
showing that the Veteran complained of having pain shooting 
throughout the left foot, even when lying down.  He was 
unable to stand or walk on that foot, which caused him to 
transfer all weight to the right foot.  During a follow-up 
telephone consultation, he reported that Ibuprofen did not 
provide relief and the pain was now located at the side of 
the foot radiating into the ankle.  

During primary care consultation later in September 2008, by 
comparison, the Veteran indicated that Tylenol and Ibuprofen 
helped.  Otherwise, the Veteran reiterated his earlier 
complaints.  An examination of the left foot revealed pes 
planus, with tenderness on palpation of the entire foot and 
ankle (with histrionic responses).  

The Veteran complained of pain with the range of motion of 
the toes and ankles.  There was no edema or erythema.  An 
examination of the right foot revealed pes planus with tender 
plantar aspect and complaints of pain with all range of 
motion of the toe and ankle.  Neurologic examination was 
normal and there was no edema or erythema.  The assessment 
was that of pes planus.  The Veteran was advised to continue 
using Tylenol and Ibuprofen, which helped.  

Five days later in September 2008, the Veteran underwent a VA 
podiatry consultation.  He complained of pain in the plantar 
and dorsal foot with symptoms present for "a few years."  
Motrin helped, but did not resolve his symptoms.  

On examination, the neurologic testing was normal, but the 
Veteran was found to be hypersensitive to manipulation of the 
left foot.  He had a pronated foot type, bilaterally, with 
pain present on the range of motion of the STJ, midfoot and 
MTPJs.  There was no edema, erythema, or increase in 
temperature.  The assessment was that of possible neuropathy, 
sciatica; tarsal tunnel left worse than right; pes planus, 
bilaterally; and tinea, bilaterally.  

Also in September 2008, the Veteran submitted a statement in 
support of his claim.  He wrote that his pain was so bad he 
could hardly stand or walk at times.  He took medication, but 
it did not work.  

On follow-up with VA in November 2008, the Veteran complained 
of chronic left foot pain now tolerable with Tylenol, 
Ibuprofen, and a prosthetic shoe insert.  The assessment was 
that of pes planus.  

A January 2009 VA telephone note then showed that the Veteran 
complained of worsening foot pain.  He was advised to 
increase his pain medication.  

Most recently, the Veteran testified at his February 2010 
hearing describing his service-connected symptomatology.  He 
used a cane due to pronation.  Plus, he reported wearing down 
his shoes and having painful bunions.  He used orthopedic 
shoes to relieve the pain.  

In comparing the Veteran's symptoms to the rating criteria, 
the Board finds that the service-connected pes planus 
disability picture more nearly resembles the criteria for the 
assignment of a 30 percent evaluation in this case.  

In particular, the evidence, including on VA examination in 
July 2008, shows complaints of bilateral foot pain with 
tenderness on palpation and altered gait.  The VA examiner 
specifically characterized the disability as "severe."  

Although the VA examiner diagnosed bilateral hallux valgus, 
bilateral first metatarsophalangeal bunions, left tarsal 
tunnel syndrome and bilateral calcaneal spurs, in addition to 
bilateral pes planus, the service-connected disability is 
characterized as "bilateral pes planus (claimed as foot 
pain)."  

Moreover, the VA examiner did not distinguish the effects of 
the service-connected disability from the other diagnosed 
disorders.  Therefore, the symptomatology described by the VA 
examiner must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam).  Also, the examination in 
September 2008 demonstrated a pronated foot type.  

Accordingly, the Veteran's symptoms are shown to approach a 
level of impairment that equates with a 30 percent 
evaluation.  

The Board finds, on the other hand, that the next higher 
evaluation, 50 percent, is not warranted.  Although the 
Veteran has consistently reported a high degree of pain, his 
assertions have been inconsistent.  

For instance, the Veteran reported pain in the left foot in 
September 2008, even when lying down and without relief from 
Ibuprofen.  On follow-up later in September 2008, by 
comparison, he reported that medication helped.  His 
physician also pointed out that the Veteran had a histrionic 
response to palpation of the left foot, which suggested that 
his pain was less severe than indicated.  

Furthermore, the July 2008 VA examiner found no abnormality 
of the Achilles tendon and no additional limitation when 
considering the DeLuca factors.  The remaining evidence does 
not show otherwise.  

Finally, the Veteran testified at his February 2010 hearing 
that he had orthopedic shoes, which relieved his pain.  

For these reasons, an evaluation higher than 30 percent is 
not warranted, even when taking into consideration the DeLuca 
factors.  See 38 C.F.R. § 4.71a, DC 5276; DeLuca, 8 Vet. App. 
202.  

In conclusion, the Board finds that an initial 30 percent 
evaluation, but not higher, is warranted for the service-
connected bilateral pes planus (claimed as foot pain).  
"Staged ratings" are not warranted, because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology, as discussed.  

Second, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  The Veteran testified during his February 2010 
hearing that he worked driving a bread truck and made a lot 
of deliveries in an 8 to 10 hour day.  

Although he testified that his work caused increased pain, 
especially after a long day, he did not indicate that he had 
missed work.  Plus, he has not otherwise indicated that his 
service-connected symptoms have interfered with the 
performance of his duties.  In fact, he told the July 2008 VA 
examiner that he could do his job normally even with the foot 
pain.  

Finally, there is no indication of frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Service connection for varicose veins of the left lower 
extremity is granted.  

An initial 30 percent evaluation, but not higher for the 
service-connected bilateral pes planus is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  





REMAND

The Board finds that the Veteran's claim for a higher initial 
evaluation for the service-connected varicose veins of the 
right lower extremity must be remanded for further 
evidentiary development.  

The Veteran underwent a VA examination in July 2008.  During 
his February 2010 hearing, the Veteran testified that the VA 
examiner looked at his legs, but did not ask him about how 
his service-connected symptomatology affected his work as a 
bread truck driver.  The VA examiner also did not ask him how 
many times his leg was swollen or had edema or eczema.  

Currently, the Veteran testified, he gets swelling, dry skin 
and scabbing.  He also has pain not relieved by elevation 
after coming home from a 10-hour workday.  

In light of the Veteran's assertions, the Board finds that he 
should be afforded a new VA examination in order to fully 
evaluate the current severity of the service-connected 
varicose veins of the right lower extremity.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1. The RO should send the Veteran a 
letter  advising him of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers who treated him 
for the service-connected varicose veins 
of the right lower extremity and have 
additional pertinent records.  

2.  After the Veteran has signed any 
necessary releases, the RO should take 
all indicated action necessary to obtain 
all identified records not already 
associated with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing any further 
notification and/or development found 
warranted by a complete review of the 
record, the RO should schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of the 
now service-connected varicose veins of 
both lower extremities.  The pertinent 
evidence in the claims file, along with a 
copy of this remand, must be made 
available to the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  

The VA examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  

The examiner is asked to express all 
medical findings in terms conforming to 
the applicable rating criteria, to 
specifically include 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the 
Veteran's lay assertions should be 
provided, as appropriate.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any further notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remaining claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


